Citation Nr: 0030642
Decision Date: 11/24/00	Archive Date: 02/02/01

DOCKET NO. 98-10 232               DATE NOV 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for sterility, claimed as due
to Agent Orange exposure.

2. Entitlement to service connection for residuals of a left knee
injury.

3. Entitlement to a disability evaluation in excess of 20 percent
for residuals of a lumbar spine injury prior to February 20, 1997.

4. Entitlement to a disability evaluation in excess of 40 percent
for residuals of a lumbar spine injury from February 20, 1997.

5. Entitlement to a compensable disability evaluation for residuals
of a fracture of the thoracic spine at T-9 prior to February 20,
1997.

6. Entitlement to a disability evaluation in excess of 10 percent
for residuals of a fracture of the thoracic spine at T-9 from
February 20, 1997.

7. Entitlement to a permanent and total disability rating for
pension purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

D. Jeffers, Counsel 

INTRODUCTION

The veteran served on active from March 1965 to March 1968, from
February 1969 to February 1970, and from December 1976 to December
1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from rating decisions of the North Little Rock, Arkansas,
Department of Veterans (VA), Regional Office (RO).

For the reasons set forth below, the Board has restyled some, and
otherwise determined that there are additional, issues in appellate
status.

-2 -

REMAND

Procedural History

Review of the record reveals that the North Little Rock denied
entitlement to service connection for malaria in an August 1989
rating decision. Consideration of the veteran's claim for service
connection for sterility due to Agent Orange (AO) exposure was
deferred. The veteran filed a timely notice of disagreement (NOD),
and was issued a statement of the case (SOC) in October 1989. He
did not file a substantive appeal, and the August 1989 decision
became final.

In May 1992, the veteran filed a claim for reopen, as well as
entitlement to service connection for various disabilities and/or
entitlement to a nonservice-connected pension.

By rating decision issued in January 1993, the North Little Rock
VARO reopened and granted entitlement to service connection and a
noncompensable disability evaluation for malaria. Service
connection was also established for residuals of a lumbar spine
injury, rated as 20 percent disabling, and, although not listed
amongst the issues for consideration, residuals of a fracture of
the thoracic spine, rated as noncompensably disabling. However, the
RO denied entitlement to service connection for residuals of a left
knee injury and a nonservice-connection disability pension.
Consideration of the veteran's sterility claim was again deferred.

Although the veteran filed a NOD with respect to the entire rating
decision, the record reflects that the March 1993 SOC addressed all
of the issues except for his claim for an increased rating for his
service-connected thoracic spine disability.

In April 1993, the veteran's claims folder was transferred to the
St. Louis, Missouri VARO as he indicated that he had permanently
moved to that jurisdiction.

3 -

In May 1993, the veteran presented testimony at a personal hearing
held by the Hearing Officer (HO) at the St. Louis VARO. During the
hearing course, the veteran withdrew his claim for an increased
rating for malaria. Thus, only his lumbar spine, left knee and
pension claims were addressed therein.

Under the applicable criteria, a substantive appeal consists of a
properly completed VA Form 9, "Appeal to Board of Veterans
Appeals," or correspondence containing the necessary information.
The substantive appeal should set out specific arguments relating
to errors of fact or law made by the agency of original
jurisdiction in reaching the determination, or the determinations,
being appealed. 38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R. 20.202.
However, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the CAVC") has held that the
statutory provisions of 38 U.S.C.A. 7105 (West 1991) do not impose
technical pleading requirements. Tomlin v. Brown, 5 Vet. App. 355
(1993). Consistent with Tomlin, at the conclusion of the hearing,
the HO explicitly acknowledged that the hearing transcript itself
constituted the veteran's substantive appeal. See Hearing Tr. at
12.

The HO confirmed and continued the denial of the benefits sought by
decision and supplemental statement of the case (SSOC) issued on
May 23, 1993. The letter accompanying the SSOC implied that the
veteran's appeal, in the absence of a response, would be placed on
the Board's docket; however, the RO did not do so. Nonetheless, the
Board retains jurisdiction over these issues.

The veteran's claims folder, inter alia, was permanently
transferred back to the North Little Rock VARO in March 1994 as he
had returned to that jurisdiction.

The veteran filed a claim for increased for his lumbar spine
disorder, which was denied by the VARO in a September 1995 rating
decision.

4 -

The veteran also filed another claim for service connection for
left knee injury, which was denied by the VARO, on a new and
material basis, in a separate September 1995 rating decision.

On February 20, 1997, the veteran filed a request for VA
examination with respect to his service-connected back disorders.
In July 1997, he filed formal claims for increased ratings for his
service-connected back disorders and service connection for
residuals of a left knee injury.

By rating decision issued in August 1997, following additional
evidentiary development, the RO granted entitlement to a disability
evaluations of 40 percent for residuals of residuals of a lumbar
spine injury and of 10 percent for residuals of a fracture of the
thoracic spine at T-9. The RO denied entitlement to service
connection for residuals of a left knee injury, on a new and
material basis, and sterility due to AO exposure. The present
appeal followed.

Additional Due Process and Evidentiary Development

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (Nov. 9, 2000). This law rewrites the 38 U.S.C. 5100-
5107 "duty to assist" provisions, to eliminate the well-grounded
claim requirement, and requires the Secretary to provide additional
assistance in developing all facts pertinent to a claim for
benefits under title 38 of the United States Code.

The Board will apply the law cited above as this version is clearly
more favorable to the appellant's claim. Karnas v. Derwinski, 1
Vet. App. 308, 313 (1991) (where law or regulation is amended while
a case is pending, the version most favorable to the veteran will
apply); see also VAOPGCPREC 03-2000 (Apr. 10, 2000). Thus, it will
be incumbent upon the RO to review the entire evidentiary record
prior to any further consideration of these issues by the Board.
See Bernard v. Brown, 4 Vet. App. 384 (1993).

5 -

However, in view of the procedural history of this case, it is the
Board's opinion that, before the RO undertakes to re-adjudicate the
veteran's claims, additional development of the record will be
required.

VA has a duty to assist the veteran in the development of all facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103(a) (2000). This includes the duty to obtain VA examinations
which provide an adequate basis upon which to determine entitlement
to the benefit sought, as well as the duty to obtain all relevant
treatment records referred to by the veteran. Littke v. Derwinski,
1 Vet. App. 90 (1991). Examinations must also address the rating
criteria in relation to the veteran's symptoms, to include the
effect of pain upon function. Johnson v. Brown, 9 Vet. App. 7
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).
Consequently, examinations by specialists are recommended in those
cases which present a complicated disability picture. Hyder v.
Derwinski, 1 Vet. App. 221 (1991).

As a preliminary matter, the Board observes that the veteran has
never been afforded a VA examination in order to determine the most
probable pathology of his sterility. See Littke, supra.

As to the veteran's left knee injury claim, the Board observes that
the veteran timely completed an appeal with respect to the denial
of his 'original' service connection claim in 1993. Therefore,
contrary to the RO's determination, the veteran's claim for service
connection for residuals of a left knee injury is not the subject
of a prior final denial. Thus, any further adjudication of this
claim must be accorded on a review of the entire evidentiary
record. Additionally, the Board observes that the veteran's service
personnel records show that he had Basic Airborne training during
which time he received a Parachutist Badge. Consequently, the Board
would find it useful if the veteran were scheduled for an
orthopedic examination in order to determine whether there is a
pathological relationship between the veteran's current disorder
and military service. See Littke, supra.

- 6 -

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55 (1994). However, the Board notes that the veteran's lumbar
and thoracic spine claims involved initial evaluations. In
Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held that the
rule articulated in Francisco did not apply to the assignment of an
initial rating for a disability following an initial award of
service connection for that disability. Id.; Francisco, 7 Vet. App.
at 58. Instead, in Fenderson, the CAVC held that where a veteran
appealed the initial rating assigned for a disability, "staged"
ratings could be assigned for separate periods of time based on
facts found. Fenderson, 12 Vet. App. at 126. Here, it is noted that
the veteran timely completed an appeal with respect to the initial
evaluation assigned for his lumbar spine disorder in 1993. Although
an inferred claim for service connection for residuals of a
thoracic spine fracture was not listed on the title page of the
January 1993 rating decision, the Board observes that service
connection and a noncompensable disability evaluation were granted
therein. As such, the veteran's NOD as to the entire 1993 rating
decision must also be found to have encompassed his thoracic spine
fracture claim. Insofar as the necessary procedural development was
not undertaken in 1993, it is the Board's opinion that the question
as to the whether or not the 'initial' noncompensable evaluation
assigned for residuals of a thoracic spine fracture was proper has
remained open. Thus, it will also be incumbent upon the RO to
review the entire evidentiary record, rather than the veteran's
most recent VA examination, and to re-adjudicate both increased
rating claims, as restyled above, in accordance with Fenderson,
prior to any further consideration by the Board. See Bernard,
supra.

Lastly, it is noted that a claim for a permanent and total
disability rating for pension purposes is currently for appellate
consideration. In adjudicating claims for a permanent and total
disability rating for pension purposes, the CAVC has stressed the
need to ascertain all disabilities affecting employability,
accumulate medical data pertinent to the nature and seventy of
those disorders, and rate those entities under the VA's Rating
Schedule. Talley v. Derwinski, 2 Vet. App. 282 (1992); Brown v.
Derwinski, 2 Vet. App. 444 (1992). The CAVC further noted that the
VA

- 7 -

should also make sure that each of the veteran's disabilities has
been assigned a rating under the Rating Schedule. Roberts v.
Derwinski, 2 Vet. App. 387 (1992). Review of the most recent rating
decision, issued in July 1999, reveals that the veteran also
manifests degenerative disc disease of the cervical spine and
hypertension. However, disability evaluations were not assigned for
these nonservice-connected disabilities.

Thus, to ensure that VA has met its duty to assist the veteran in
developing all facts pertinent to his claims, the case is REMANDED
to the RO for the following development:

1. The veteran should be requested to identify all sources of
recent treatment received for his service-connected and nonservice-
connected disabilities, and to furnish signed authorizations for
release to the VA of private medical records in connection with
each non-VA source he identifies. Efforts to obtain these records
should also be documented and any evidence received in response to
this request should be associated with the claimsfolder. Any
additional development or notice to the veteran and his
representative required pursuant to the provisions of the VCAA
should be accomplished. See also VBA Fast Letter No. 00-87
(November 17, 2000).

2. The RO should then schedule the veteran for VA general medical,
urological, cardiovascular and orthopedic examinations for purposes
of determining the nature and severity of the veteran's various
disorders. Copies of this Remand order and the veteran's claims
folder should be made available to each examiner prior to his/her
examination of the veteran, and the examiners are asked to review
the claims folder prior to the examinations in order to

- 8 -

reconcile the clinical reports of record. All indicated x-rays,
tests and special studies, to include appropriate range of motion
studies, should be done. All subjective complaints and objective
findings should be reported in detail.

The urological examiner is specifically requested to correlate his
or her findings and indicate whether it is more likely, less likely
or as likely as not that any current sterility is related to
service either by way of incurrence or aggravation, or is secondary
to his service- connected back disorders.

As to the veteran's orthopedic disabilities, the examiner should
provide a thorough description of any observations of pain on
motion, deformity, excess fatigability, incoordination, weakened
movement and other functional limitations. The orthopedic examiner
must also correlate all findings and indicate whether it is more
likely, less likely or as likely as not that any current left knee
disability is related to service either by way of incurrence or
aggravation, or is secondary to the veteran's service-connected
back disorders.

In addition, all of the examiners should render an opinion as to
the severity of each disability found and the impact each
disability has, whether singularly or in combination, on the
veteran's employability.

A discussion of the salient facts and the medical principles
involved will be of considerable assistance to the Board. The
examination report(s) should then be associated with the veteran's
claimsfolder.

9 -

3. Following completion of the above actions, the RO must review
the claims folder and ensure that all of the foregoing development
has been conducted and completed in full. Any additional
development or notice to the veteran and his representative
required pursuant to the provisions of the VCAA should be
accomplished. If any development is incomplete, appropriate
corrective action is to be implemented. see also Stegall v. West,
11 Vet. App. 268 (1998) (if the Board remands a claim for further
development but the Secretary fails to comply with the terms of the
remand, the Board errs in failing to insure compliance).

4. The RO should then readjudicate the veteran's service
connection, increased rating and pension claims as indicated on the
title page of this decision. If any of these determinations remain
adverse to the veteran, the RO should furnish the veteran and his
accredited representative a supplemental statement of the case in
accordance with 38 U.S.C.A. 7105 (West 1991), which summarizes all
of the evidence and sets forth the applicable legal criteria
pertinent to this appeal, including the provisions of the VCAA. The
veteran should then be afforded the opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for
further appellate consideration, if otherwise in order. By this
REMAND the Board intimates no opinion, either factual or legal, as
to the ultimate determination warranted in this case. The purpose
of the REMAND is to further develop the record. No action is
required of the veteran until he is notified by the RO; however,
the veteran is advised that failure to cooperate by not reporting
for any scheduled examination may result in the denial of one or
more of his claims. 38 C.F.R. 3.655 (2000).

- 10-

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

SANDRA L. SMITH 
Acting Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000). 



